Citation Nr: 0505512	
Decision Date: 02/28/05    Archive Date: 03/04/05

DOCKET NO.  04-07 458A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois




THE ISSUE

Entitlement to service connection for a right shoulder 
disability secondary to a service-connected left knee 
disability.




ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel







INTRODUCTION

The veteran served on a period of initial active duty for 
training from January 1982 to July 1982.  He had service in 
the Illinois Army National Guard from August 1981 to 
September 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.


FINDING OF FACT

The veteran does not have a right shoulder disability that is 
due to, or aggravated by his service-connected left knee 
disability.


CONCLUSION OF LAW

The veteran does not have a right shoulder disability that is 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.310 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Background

The veteran served in the Illinois Army National Guard from 
August 1981 to September 1987.  He originally submitted a 
claim for entitlement to service connection for a left knee 
disability and a right shoulder disability secondary to the 
left knee disability in February 2003.  

A review of the veteran's service medical and personnel 
records show that he was serving on a period of active duty 
for training in May 1986.  He suffered a left knee injury at 
that time.  A line of duty investigation found that the 
injury was incurred in the line of duty.  

A physical therapy consult, dated in December 1986, noted 
that the veteran was seen for crutches and gait training.  
There was no comment regarding a problem with the right 
shoulder.  The veteran was seen several times on an 
outpatient basis for complaints related to his left knee.  
There was no mention of a right shoulder problem.  

Arthroscopic surgery was performed on the veteran's left knee 
in April 1987.  The narrative summary from his period of 
hospitalization shows that the veteran was diagnosed with 
post-traumatic medial synovial plica of the left knee and 
post-traumatic dislocation of the right acromioclavicular 
(AC) joint.  The summary noted that the veteran said that he 
injured his right shoulder in November 1986 when he fell 
because his left knee gave way at home.  The summary provided 
no opinion as to the etiology of the right shoulder 
condition, other than the history as related by the veteran.  

The veteran was seen on several occasions in 1987 for 
complaints related to his left knee surgery.  A May 1987 
physical therapy consult did not report any complaints from 
the veteran regarding his right shoulder.  However, a May 
1987 clinic entry noted that the veteran had brought copies 
of x-rays of his right shoulder, dated in November 1986.  The 
source of the x-rays was not mentioned.  The examiner said 
that they showed a Grade II separation of the right AC joint.  
X-rays, done in April 1987, showed some erosion, osteolysis 
of the right distal clavicle.  The assessment was osteolysis 
of the right distal clavicle, etiology unclear, and old Grade 
II AC separation of the right shoulder.  There was no mention 
of the veteran injuring his right shoulder as a result of his 
left knee injury.  

Service connection was granted for the veteran's left knee 
disability with an evaluation of 20 percent effective from 
February 10, 2003. 

The veteran claims that he has a dislocation of the right AC 
joint as a direct result of his left knee giving way in 
November 1986.

The veteran was afforded a VA orthopedic examination in 
January 2004.  The examiner noted that the claims file did 
not contain any direct reference of an injury to the 
veteran's right shoulder as a result of his left knee giving 
way.  He noted that the service medical records referred to a 
grade II AC separation.  The examiner diagnosed the veteran 
with status-post surgery of the left knee, history of chronic 
right knee pain, grade II AC separation of the right and left 
shoulder, and degenerative arthritis of the lumbar spine.  
The examiner did not provide a direct opinion as to the 
etiology of the veteran's separation of the right AC joint.  

The RO sought additional medical evidence by way of 
examination in March 2004.  Specifically, another examination 
and medical opinion on the secondary service connection 
question were sought.  The examination was scheduled for 
March 23, 2004, but the veteran failed to appear.

B.  Analysis

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2004).  The Court of Appeals 
for Veterans Claims (Court) has held that when aggravation of 
a veteran's non-service connected disability is proximately 
due to or the result of a service-connected disease or 
injury, it too shall be service connected to the extent of 
the aggravation.  See Allen v. Brown, 7 Vet. App. 439, 446 
(1995).  Establishing service connection on a secondary basis 
requires evidence sufficient to show: (1) that a current 
disability exits, and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  Id.

The veteran has provided no evidence to support his 
contention that he suffered an injury to his right shoulder 
in November 1986 as a result of a fall when his left knee 
gave way.  It does not appear that the veteran reported this 
incident to military medical personnel until the time of his 
knee surgery in April 1987, yet he was seen in the outpatient 
clinic and in physical therapy between November 1986 and 
April 1987.  

It was not until May 1987 that the veteran brought copies of 
x-rays from an outside source that documented the existence 
of the right shoulder separation.  The veteran did not 
identify the source of the x-rays or the source of treatment 
for his shoulder.  

The RO wrote to the veteran in March 2003 and asked that he 
provide evidence to support his claim or to identify evidence 
that the RO could obtain on his behalf.  Presumably, this 
would be evidence relating to treatment for his right 
shoulder separation in November 1986.  The veteran had 
obviously been evaluated as evidenced by his bringing in 
copies of x-rays dated in November 1986 and April 1987.  
However, he did not provide any records in support of his 
claim and did not identify any source of records that the RO 
could contact.

The veteran relies on his statement to the Army surgeon in 
April 1987 as proof that he injured his right shoulder as a 
direct result of a fall that occurred when the left knee gave 
way.  This is not competent evidence to support the veteran's 
claim.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
(Evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute compete medical evidence).  

The competent evidence of record establishes that the veteran 
suffered a grade II separation of the right AC joint at some 
point, probably in 1986.  There is no competent evidence of 
record to relate the injury, or any residuals thereof, to the 
veteran's service-connected left knee disability.  The 
absence of such evidence leads to the conclusion that the 
preponderance of the evidence is against the secondary 
service connection claim.  Accordingly, the claim is denied.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
secondary service connection for a right shoulder disability.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In deciding the issue in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  The Board has also considered the 
implementing regulations.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In those cases where notice is provided 
to the claimant, a second notice is to be provided to advise 
that, if such information or evidence is not received within 
one year from the date of such notification, no benefit may 
be paid or furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West 2002).  In addition, 38 C.F.R. § 
3.159(b), details the procedures by which VA will carry out 
its duty to notify.

The RO notified the veteran of the evidence/information 
required to substantiate his claim in March 2003.  He was 
informed of the elements to satisfy in order to establish 
service connection.  He was advised to submit any evidence he 
had to show that he had a current disability and to identify 
sources of evidence/information that he wanted the RO to 
obtain on his behalf.  

The RO wrote to the veteran again in March 2004 and requested 
additional evidence/information showing a connection between 
his service-connected left knee disability and his right 
shoulder disability.  

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim.  In summary, the 
Board finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
38 C.F.R. § 3.159(b).  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)(1)-(3), the Board notes that the RO has 
obtained service medical records.  The veteran was afforded a 
VA examination.  The veteran has not alleged that there is 
any outstanding evidence that would support his contention 
that service connection should be awarded at an earlier date.  
The Board is not aware of any outstanding evidence.  

The Board notes that the RO sought additional examination in 
order to obtain a specific medical nexus opinion which, as 
noted above, was needed to help establish entitlement to the 
benefit sought by the veteran.  However, the veteran did not 
report for the examination and there is no indication in the 
record that he had good cause for his failure to appear.  In 
such a case, the provisions of 38 C.F.R. § 3.655 (2004) 
require that the Board adjudicate the case based on the 
evidence of record.  Therefore, the Board finds that the VA 
has complied with the duty-to-assist requirements found at 
38 U.S.C.A. § 5103A and 38 C.F.R § 3.159(c)-(e) (2004).  


ORDER

Entitlement to service connection for a right shoulder 
disability secondary to a service-connected left knee 
disability is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


